Lawrence, J.
The order for the publication of the summons was made on October 15, and the summons and the complaint were personally served upon the defendant at the city of Prescott, in Arizona, on October 25, 1887.
' On November 12, 1887, the summons and complaint were served upon the defendant personally in this city, ■and on the 3d of December inst., the judgment was entered, and on the same day execution was issued thereon.
Motion is now made by a junior attaching creditor to vacate the attachment and to restrain the sheriff from collecting or paying over the proceeds of the property attached, and sold afterward under the execution, and for such other order as may be proper.
I think that the motion should be'denied, for the reason that, as the service of the summons and complaint was made in Arizona, within thirty days of the date of the granting of the warrant of attachment, such service was in compliance with the provisions of the Code (§ 638). The plaintiff was not entitled to enter judgment on the service of the defendant without the State, as sixty-two days had not elapsed from the time of such service, on December 3. He was entitled to enter judgment, on the personal service within this State, twenty-one days having elapsed from the time of such service when such entry was made. The court obtained jurisdiction under both services, and, the attachment being regular, a junior attaching creditor cannot, 1 think, successfully attack it.
If there are any irregularities in the judgment, as they are not specified in the order to show cause, they cannot be considered on this motion (see Rule 37).
Motion denied, with costs.